Citation Nr: 0113416	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, claimed as asthma, reactive airway disease and 
seasonal allergic rhinitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to April 
1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

In December 1999, the veteran failed to report for a hearing 
at the RO.  He has not requested that the hearing be 
rescheduled.  

Other issue

In a September 2000 rating decision, the RO continued a 
noncompensable evaluation for service-connected residuals of 
a status-post closed mandibular fracture.  The veteran was 
informed of the RO's determination that same month.  To the 
Board's knowledge, the veteran has not submitted a Notice of 
Disagreement with respect to this issue.  Therefore, the 
Board does not have jurisdiction and appellate review is 
limited to those issues listed on the front page of the 
decision. 
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) [the 
filing of a Notice of Disagreement initiates the appeal 
process]. 



FINDINGS OF FACT

1.  In an unappealed August 1998 rating decision, the RO 
denied a claim for service connection for a respiratory 
disorder.

2.  Evidence added to the record since the August 1998 rating 
decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
respiratory disorder.


CONCLUSION OF LAW

Evidence submitted since the RO's final August 1998 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for a respiratory disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks entitlement to service 
connection for a respiratory disability, variously 
characterized as asthma, reactive airway disease and seasonal 
allergic rhinitis.  He essentially contends that he has a 
respiratory disorder which was acquired during active duty in 
Texas.  He disputes medical findings of record that his 
respiratory disorder preexisted service.  He further contends 
that new and material evidence which is sufficient to reopen 
his previously-denied claim has been submitted, in particular 
the report of his enlistment physical examination which was 
pertinently negative for any respiratory disorder [see the 
April 2001 written brief presentation, page 20].  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder will be addressed in the REMAND section below. 

Relevant law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).


A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted at 
entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. App. 238, 
245 (1995); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, the Board must consider "all 
medically accepted evidence bearing on whether the 
[appellant] was suffering from the disease . . . in question 
prior to induction and should give weight to particular 
evidence based on accepted medical standards and medical 
knowledge regarding the known characteristics" of particular 
disorders, as directed in 38 C.F.R. § 3.304(b)(2).  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

In Harris, it was observed that the provisions of 38 C.F.R. § 
3.304(b)(2) were found to be consistent with the provisions 
of 38 U.S.C.A § 1111, which in turn said "nothing about the 
kind of evidence that can be used to rebut the presumption.  
All that the statute requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed" prior to 
service.  Harris, 203 F. 3d at 1349.  All of the evidence of 
record must therefore be considered.  See 38 U.S.C.A. § 
7104(a).

Service connection is granted on the basis of aggravation of 
a preexisting condition where a disease or injury which 
preexisted service is shown to have undergone an increase in 
disability during service unless the increase is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  
Establishing service connection on the basis of aggravation 
requires: (1) Evidence showing that a disease or injury 
preexisted service; (2) evidence showing an increase in 
disability during service sufficient to raise a presumption 
of aggravation of a disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation, which may include evidence that the increase in 
severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b).


Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2000).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual background

Evidence of record in August 1998

Service medical records which were associated with the 
veteran's VA claims folder at the time of the RO's August 
1998 decision which denied his claim did not include the 
veteran's entrance or separation examinations.

The service medical records which were in the file in August 
1998 were contradictory and inconsistent as to the onset and 
severity of the veteran's respiratory disorders.  For 
example, in May 1995, the veteran gave a history of having 
asthma as a child.  He indicated that he had symptoms all 
year round, but that they were worse as a child.  A history 
of bronchospasms on medication was recorded by the examining 
physician.  When seen in February 1996, the veteran gave a 
history of having reactive airway disease as a child but that 
he out grew it and began having symptoms again in March 1993 
when he came to San Antonio, Texas.  At that same time, the 
veteran indicated that he had had "allergies" for the 
previous fifteen years.  An assessment of seasonal allergic 
rhinitis and reactive airway disease was recorded by the 
examiner.  In contrast, a June 1996 report, reflects an 
assessment of questionable history of asthma allergy versus 
exercise induced, and in November 1996, the veteran gave a 
history of having reactive airway disease since age thirty 
(the veteran entered service at age twenty seven.)

The August 1998 RO decision 

In an August 1998 rating decision, the RO denied entitlement 
to service connection for asthma, reactive airway disease and 
seasonal allergic rhinitis because in its judgment the 
veteran's service medical records showed that these 
disabilities existed prior to service and had not been 
aggravated beyond their normal progression.  

The veteran was informed of the August 1998 RO decision by 
letter dated August 25, 1998.  He did not appeal that 
decision.   

The "new" evidence

Evidence received since the August 1998 rating decision 
includes a service enlistment examination report, dated in 
June 1992, reflecting that the veteran's  lungs and chest 
were normal.  A prior history of asthma or any other 
respiratory disorder was not noted in the summary of defects 
and diagnoses section of the report by the examining 
physician.  A Report of Medical History, also dated in June 
1992, reflects that the veteran denied having any asthma, 
shortness of breath, chronic coughs and pain or pressure in 
his chest.  

Analysis

The June 1992 service entrance report indicating that the 
veteran did not have any preexisting history of asthma or 
other respiratory disorder prior to service is not cumulative 
or redundant of the evidence previously of record.  In 
addition, it is so significant that it must be considered to 
fairly decide the merits of the veteran's claim for service 
connection for a respiratory disorder.  Accordingly, it is 
new and material evidence.  The veteran's claim is 
accordingly reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a respiratory 
disorder is reopened.  To that extent only, the appeal is 
allowed. 


REMAND

As noted above, once the veteran's claim for service 
connection for a respiratory disorder is reopened, the VCAA 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].

As noted above, the RO denied the veteran's claim for a 
respiratory disorder because service medical records showed 
that it preexisted service and that it had not been 
aggravated beyond its normal progression.  The veteran has 
maintained that he did not have a respiratory disorder prior 
to service entrance in 1992. 

Since the veteran submitted the June 1992 entrance 
examination report, reflecting that his lungs were normal and 
that he did not have asthma or any other respiratory disorder 
prior to service, he has not been afforded a VA examination 
in order to determine the nature and etiology of any 
currently present respiratory disorder.  

In addition, service medical records indicate that the 
veteran was being prepared for discharge because of his 
asthma and that he was to be evaluated by the Medical 
Evaluation Board (MEB).  However, a MEB report is not 
contained in the claims file.  While the RO has requested the 
veteran's entrance and separation examination records from HQ 
ARPC/DRSA, they did not request the MEB report.  This report 
is essential to the veteran's claim for service connection 
for a respiratory disorder and should be secured prior to 
review of the claim.  See Hayre v. West, 188 F. 3d 1327 
(1999).

Concerning the veteran's claim for service connection for a 
low back disorder, the veteran indicated in his Notice of 
Disagreement, received by the RO in November 1999, that 
recent hospital records from the Detroit, Michigan VA Medical 
Center's (VAMC) would support his current claim.  It does not 
appear that the RO has attempted to secure these records and 
these records could be pertinent to the veteran's low back 
claim and should be associated with the claims folder.

Because VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete and current treatment 
records from the Detroit, Michigan VAMC.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In light of these circumstances, the Board finds that further 
development to comply with the provisions of the VCAA is 
necessary prior to final appellate review of the veteran's 
claims.  Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should submit a request 
for the veteran's MEB report to the 
service department or other 
appropriate repository.  If the MEB 
report is obtained, it should be 
associated with the veteran's VA 
claims folder.  If the search is 
negative, documentation to this 
effect must be contained in the 
claims file. 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his pending claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  In any 
event, the RO should secure all 
recent treatment reports from the 
Detroit, Michigan VAMC.  

4.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the etiology of any currently 
present respiratory disorder.  Any 
necessary tests or studies should be 
conducted.  The claims file must be 
made available to and reviewed by 
the examiner, and the examination 
report should reflect that the 
claims file was reviewed.  The 
examiner must provide an opinion as 
to whether it is at least as likely 
as not that any current respiratory 
disorder preexisted service and if 
so, whether such respiratory 
disorder chronically increased in 
severity during service and if so, 
whether any increase was clearly and 
unmistakably due to natural 
progress.  The report of the 
examination should be associated 
with the veteran's VA claims folder.  

4.  Thereafter, the RO should review 
the claims file and ensure that all 
requested actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
further actions necessary to comply 
with the notification and duty to 
assist requirements of the VCAA.

7.  After completion of the above, 
the RO should readjudicate the 
appellant's claim for service 
connection for a respiratory 
disorder on a de novo basis, with 
consideration given to all 
applicable statutes, regulations and 
opinions of the Court, to include 
those relating to the presumption of 
soundness.  The RO should also 
readjudicate the claim of whether 
new and material evidence has been 
received to reopen the veteran's 
claim of entitlement to service 
connection for a low back disorder.  
If the benefits sought on appeal are 
not granted, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



